NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION
EURAND, INC. (NOW KNOWN AS APTALIS
PHARMATECH, INC.), CEPHALON, INC., --
AND ANESTA AG,
Plaintiffs- Appellees,
V. -
IMPAX LABORATORIES, INC.,
Defendant-Appellant,
AND
MYLAN INC., MYLAN PHARMACEUTICALS INC.,
PAR PHAR1VlACEUTICAL INC., AND TWI
PHARMACEUTICALS INC.,
Defendants.
2012-1280
Appea1 from the United States Dis1;rict C0urt for the
District of Delaware in case n0. 09-MD~2118, Judge Sue
L. R0bins0n.

EURAND v. 1MPAX 2
ON MOTION
Before RADER, C'hief Judge.
0 R D E R
IInpax Lab0ratories, lnc. moves to expedite the brief-
ing schedule Eurand, lnc. et al. oppose
Impax may of course significantly self-expedite the case
by filing its own briefs early. Impax has not shown that the
time for the appellees to file then briefs should be short-
ened. The appellees should not anticipate any extensions of
time to file their briefs. The case will be placed on the next
available oral argument calendar after the briefing is
completed, which is the usual course, and thus no motion is
necessary to obtain that relief.
According1y,
lT lS ORDERED THATZ
Impax’s motion to expedite is denied.
FoR THE CoURT
APR 30 2012
/s/ J an Horbal_\{
Date J an Horbaly
Clerk
cc: Debra J. McComas, Esq.
John R. Lane, Esq.
J ames W. Wallace, Jr., Esq.
FlLED
u.s.c0un10F APPEALs ma
319 'rHEFEnEeALc1Rcu\T
APR 30 2012
JAN HORBALY
CLERK